                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA



Darfon Electronics Corp.                                 CASE No C 18-03598-HSG
                  Plaintiff(s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS
Lite-On Singapore Pte. Ltd., et al.
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
   Early Neutral Evaluation (ENE) (ADR L.R. 5)
   Mediation (ADR L.R. 6)

 
 ■ Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
                                                            The parties are discussing the option of agreeing to a specific
   Private ADR (specify process and provider) Magistrate Judge. With regard to the "other requested
                                                            deadline," the parties are conferring and and will promptly
                                                            advise the Court of a date later than the presumptive deadline.

The parties agree to hold the ADR session by:
   the presumptive deadline (90 days from the date of the order referring the case to ADR)
  
  ■ other requested deadline: see above


 Date: November 13, 2018                                 /s/ Harold H. Davis, Jr.
                                                          Attorney for Plaintiff
 Date: November 13, 2018                                 /s/ James Chang
                                                          Attorney for Defendant

    IT IS SO ORDERED
   
   X IT IS SO ORDERED WITH MODIFICATIONS: The ADR deadline is 4/1/2019.



   Date: 1/31/2019
                                                             U.S. DISTRICT/MAGISTRATE JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 5-1-2018
